Title: To Thomas Jefferson from Elbridge Gerry, 11 July 1807
From: Gerry, Elbridge
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Cambridge 11th July 1807
                        
                        I have the honor to enclose, by order of a general meeting of the citizens of Boston, & of the vicinity, a
                            copy of their proceedings the 10th instant, on the important subjects of the cause & tenor of your late proclamation.
                            the respectability of the individuals who composed the meeting, & of their committee, their temperate, firm, &
                            unanimous conduct at this momentous crisis, the number collected at a short notice, & the high sense they expressed &
                            manifested of the firmness, wisdom, & policy of your measures, leave not a shadow of doubt of their invincible
                            determination to support the supreme executive, in the means which are or may be adopted, for maintaining the rights,
                            honor, & sovereignty of the United States. they wish not for war with Great Britain, whose interest, as well as their
                            own requires peace, but they fear not a conflict, if called to it by Great Britain, or by any nation on Earth. these,
                            appeared to be the sentiments of this meeting, & they most assuredly are, those of him, who with the highest
                            consideration & respect, remains dear Sir your obedt Servant
                        
                            E Gerry
                     
                        
                    